         4:19-bk-16629 Doc#: 25 Filed: 03/16/20 Entered: 03/16/20 08:50:24 Page 1 of 1
Form nhrgccm
                                    UNITED STATES BANKRUPTCY COURT

                                              Eastern District of Arkansas


In Re:      Jeremy F. Fairchild and Ashley M. Fairchild
            Debtor
                                                                                   Case No.: 4:19−bk−16629
                                                                                   Chapter: 13
                                                                                   Judge: Phyllis M. Jones
PLEASE TAKE NOTICE that a hearing will be held before Judge
Phyllis M. Jones at

U.S. Bankruptcy Court, 300 W. 2nd Street, Little Rock, AR 72201

on 5/19/20 at 09:30 AM

to consider and act upon the following:

18 − Objection to Confirmation of Plan Filed by Trustee (emccarty)


Attorneys are directed to contact the Courtroom Deputy as soon as possible prior to hearing if this matter will require
more than 15 minutes to be heard.

HEARINGS INVOLVING A REQUEST TO MODIFY THE STAY:
For compelling reasons, the Court hereby orders that the automatic stay shall remain in effect pending the outcome of
the above−scheduled hearing, in accordance with 11 U.S.C. §362(e).

If you will be presenting evidence, the Little Rock courtrooms are equipped with evidence presentation equipment.
This equipment supports the viewing and annotation of evidence via document camera, laptop, DVD's, VHS tapes,
memory cards, and also has inputs for an external camcorder. Please contact the Courtroom Deputy, at
501−918−5642, if you would like to schedule a short training session before court.

If you will be introducing exhibits, please bring a copy for the staff attorney.

PLEASE NOTE THAT CELL PHONES WITH A CAMERA ARE NOT PERMITTED IN THE COURTHOUSE
WITHOUT A COURTHOUSE TECHNOLOGY PERMIT.



Dated: 3/16/20
                                                        Linda McCormack, Clerk
                                                        By:
                                                        Lisa McDaniel
                                                        Deputy Clerk
